 


109 HR 4917 IH: Protect America First Act of 2006
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4917 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Barrow (for himself, Mr. Thompson of Mississippi, and Mr. Skelton) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on International Relations, Energy and Commerce, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Defense Production Act of 1950 to require notification to Congress after receipt of written notification of proposed or pending mergers, acquisitions, or takeovers subject to investigation under such Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protect America First Act of 2006. 
2.Amendments to the Defense Production Act of 1950 
(a)Notification to CongressSection 721(c) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(c)) is amended— 
(1)in the heading, by inserting Notification requirements; before Confidentiality; 
(2)by inserting after the heading the following new paragraph: 
 
(1)Notification to congress 
(A)Receipt of written notificationNot later than five days after receipt of written notification of a proposed or pending merger, acquisition, or takeover that may be subject to an investigation under subsection (a) or is subject to an investigation under subsection (b), the President or the President’s designee shall provide notice of the receipt of such written notification to the Members of Congress specified in subparagraph (D). 
(B)Commencement of investigationNot later than one day after commencing an investigation under subsection (a) or (b), the President or the President’s designee shall provide notice of the investigation and relevant information regarding the proposed or pending merger, acquisition, or takeover, including relevant ownership records, to the Members of Congress specified in subparagraph (D). 
(C)Access to investigationThe President or the President’s designee shall— 
(i)provide responses in a timely manner to any inquiries made by the Members of Congress specified in subparagraph (D) regarding an investigation carried out under subsection (a) or (b); and 
(ii)notify such Members of Congress promptly of the decision of the President or the President’s designee upon completion of the investigation. 
(D)Members of congressThe Members of Congress referred to in this paragraph are the following: 
(i)The Speaker and Minority Leader of the House of Representatives. 
(ii)The Majority and Minority Leader of the Senate. 
(iii)The Chairmen and Ranking Members of the Committee on Financial Services, the Committee on Homeland Security, the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Transportation and Infrastructure, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(iv)The Chairmen and Ranking Members of the Committee on Finance, the Committee on Homeland Security and Governmental Affairs, the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Select Committee on Intelligence of the Senate. 
(v)The Senators representing States and the Members of Congress representing districts affected by the proposed transaction.; 
(3)by striking Any information and inserting the following new paragraph:  
 
(2)Confidentiality of informationAny information; and 
(4)by striking Nothing in this subsection and inserting Nothing in this paragraph.  
(b)Technical amendmentsSection 721 of the Defense Production Act of 1950 (50 U.S.C. App. 2170) is amended— 
(1)in subsection (d), by striking subsection (d) and inserting subsection (e); 
(2)in subsection (e), by striking subsection (c) and inserting subsection (d); and 
(3)in subsection (g), by striking of this Act and inserting of this section.  
(c)Effective dateThe requirements of section 721(c)(1) of the Defense Production Act of 1950, as added by subsection (a) of this section, apply with respect to any written notification of a proposed or pending merger, acquisition, or takeover that may be subject to an investigation under section 721(a) of such Act or is subject to an investigation under section 721(b) of such Act that is received on or after the date of the enactment of this Act.  
3.Sense of CongressIt is the sense of Congress that— 
(1)the Committee on Foreign Investment in the United States (CFIUS), established under Executive Order 11858 (40 Fed. Reg. 20263), should be transferred from the Department of the Treasury to the Department of Homeland Security; and 
(2)the Secretary of Homeland Security should serve as the Chairman of CFIUS.  
 
